HINCKS, Circuit Judge
(concurring).
I not only concur in Judge WATERMAN’S opinion but would also base affirmance on the ground that even if a valid contract had been made the contract had been rescinded for the reasons stated in Judge Walsh’s lucid opinion below. 147 F.Supp. 193, at pages 207 and 208. On February 3, 1947 when Isbrandtsen wrote its “offer” to RDC both parties were mistaken as to the state of the Netherlands export regulations. For Isbrandtsen was not informed of the “new ” regulations until February 4 and RDC not until February 17. Consequently if RDC’s reply of February 7th be deemed an acceptance which brought a contract into effect, there was a mutual mistake as to a fact plainly material and the contract was voidable under the Restatement of Contracts § 502. If, however, a contract be deemed to have come into effect when Isbrandtsen accepted the counteroffer contained in RDC’s letter of February *7717, Isbrandtsen’s continued failure to disclose to RDC the new Netherlands export regulations was not privileged under § 472(1) (b) of the Restatement and consequently its non-disclosure had the effect of a material misrepresentation under § 472(2). As such it was cause for rescission under § 476(1) of the Restatement. See Corbin on Contracts, Vol. 3, § 610.